UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Address of principal executive offices) (Zip code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988. Date of fiscal year end: December 31 Date of reporting period: June 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS Semi-Annual Report June 30, 2013 Shelton Greater China Fund Table of Contents June 30, 2013 About Your Fund's Expenses 1 Top Holdings and Sector Breakdown 1 Portfolio of Investments 2 Statement of Assets & Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Additional Information 10 Information Concerning Trustees and Officers 11 Board Approval of the Investment Advisory Agreements 12 About Your Fund’s Expenses (Unaudited) June 30, 2013 The Fund’s adviser, Shelton Capital Managment (“Shelton Capital”), believes it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from the Fund’s gross income, directly reduce the investment return of the Fund. The Fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. This example is intended to help you understand your ongoing cost (in dollars) of investing in the Fund and to compare these costs with the oncoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2013 to the June 30, 2013. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the onging costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The Fund does not charge any sales charges. There is a redemption fee of 2% for shares of the Fund purchased that are held 90 days or less from the date of purchase. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional cost, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Fund’s expenses can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value January 1, 2013 (in U.S. Dollars) Ending Account Value June 30, 2013 (in U.S. Dollars) Expenses Paid During Period* (in U.S. Dollars) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s net annual expense ratio of 2.38% (starting May 1, 2013 and ending June 1, 2014, Shelton Capital contractually reimburses expenses to the extent total annual fund operating expenses with the exception of extrordinary expenses exceed 1.75%), multiplied by the average account value over the period, multipled by 181 days divided by 365 days to reflect the one-half year period. Top Holdings and Sector Breakdowns (Unaudited) June 30, 2013 Security Market Value (in U.S. Dollars) Percentage of Total Investment 1 TWD Semiconductor 5.8% 2 China State Const. 5.1% 3 CHIPBOND Tech. Corp. 5.1% 4 China Construction H Shares 4.6% 5 Ind & Comm Bk China H Shares 4.5% 6 China Mobile HK Ltd 3.9% 7 Tencent Holdings Ltd 3.9% 8 The Link REIT 3.7% 9 Bank of China Ltd. H Shares 3.7% 10 Sun Hung Kai Ppty Lt 3.4% Shelton Greater China Fund Portfolio of Investments (Unaudited) June 30, 2013 Security Description Shares Value (Note 2) Common Stock (97.50%) Basic Materials (1.67%) Chemicals (0.63%) Kingboard Chemical $ Sinopec Shanghai H Shares Forest Products & Paper (0.78%) Lee & Man Paper Mfg Nine Dragons Paper Mining (0.18%) Zijin Mining Group Telecommunications (0.08%) Angang New Steel Co* Total Basic Materials Communications (10.50%) Internet (3.77%) Tencent Holdings Ltd Telecommunications (6.73%) China Mobile HK Ltd Chunghwa Telecom Co Total Communications Consumer, Cyclical (6.61%) Auto Manufacturers (1.21%) Great Wall Motor Com H Shares Home Furnishings (0.91%) Haier Elect Group Co Lodging (2.86%) Formosa Intl Hotels Sands China Ltd Retail (1.63%) Intime Dept. Store Sa Sa International Holdings Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (3.91%) Food (3.27%) Uni-President Enterprises Want Want China Pharmaceuticals (0.64%) Sinopharm Medicine TTY Biopharm Co Ltd Total Consumer, Non-Cyclical Diversified (0.29%) Holding Companies-Divers (0.29%) Wharf Holdings Ltd $ Total Diversified Energy (5.20%) Coal (0.67%) China Shenhua Energy H Shares Fushan International Energy Alt. Sources (0.76%) China Longyuan Power H Shares GCL Energy Holdings Oil & Gas (3.77%) China Petro. & Chem H Shares CNOOC Ltd PetroCHI Co Ltd H Shares Total Energy Financial (37.33%) Banks (16.18%) Bank of China Ltd H Shares BOC Hong Kong Ltd China Construction H Shares Chongqing Rural Com H Shares CNY Minsheng Banking H Share Hang Seng Bank Ltd Ind & Comm Bk China H Shares Diversified Financial Services (3.55%) China Everbright Ltd Fubon Financial Hldg Hong Kong Exchanges Mega Financial Hldg Insurance (3.14%) AIA Group Ltd China Life Ins Co H Shares PICC Ppty & Casualty Real Estate (14.46%) Cheung Kong Holdings China Overseas China Resources Land Limited Hysan Development Co Kerry Properties Ltd New World Developmnt Sino-Ocean Land Hold Sun Hung Kai Ppty Ltd The Link REIT Total Financial See accompanying notes to financial statements. Shelton Greater China Fund Portfolio of Investments (Unaudited) (Continued) June 30, 2013 Security Description Shares Value (Note 2) Industrial (9.01%) Building Materials (0.14%) BBMG Corporation H Shares $ China Natl Building Electrical Component & Equipment (0.52%) Tianneng Power Intl Electronics (0.33%) Hon Hai Precision Engineering & Construction (5.02%) China State Construction Environmental Control (2.75%) China Everbright International Ltd Miscellaneous Manuf. (0.25%) Fosun International Total Industrial Technology (15.63%) Computers (2.52%) Asustek Computer Inc Lenovo Group Ltd Semiconductors (13.11%) CHIPBOND Tech Corp MediaTek Inc TWD Semiconductor Total Technology Utilities (7.35%) Electric (5.95%) China Resources Pwr Huaneng Power Intl Power Assets Hld Ltd Gas (1.40%) HK & China Gas Co Total Utilities Total Common Stock (Cost $9,909,177) Rights (0.00%) Financial (0.00%) New World Development Entitlement Rights* — Total Rights and Warrants (Cost $0) — Total Investments (Cost $9,909,177) (a) (97.50%) Other Net Assets (2.50%) Net Assets (100.00%) $ * Non-income producing security. (a) Tax cost and unrealized appreciation are only calculated as of fiscal year end. Net unrealized appreciation as of December 31, 2012 was $1,613,618. See accompanying notes to financial statements. Shelton Greater China Fund Statement of Assets and Liabilities (Unaudited) June 30, 2013 Assets Investments in securities, at value (Notes 2) Common stock (cost $9,909,177) $ Rights and warrants (Cost $0)(a) 0 Total investment in securities at value (cost $9,909,177) Cash ) Foreign cash (cost $195,872) Dividend receivable Prepaid expenses Receivable from investment advisor Total assets $ Liabilities Payable for fund shares repurchased Accrued administration fees (Note 3) Total liabilities $ Net assets $ Net assets consist of Paid-in capital Accumulated net investment income Accumulated net realized loss ) Unrealized net appreciation of investments and foreign currency Net assets $ Shares outstanding ($0.001 per share par value, unlimited shares authorized) Net asset value per share $ (a) 288 shares of New World Development Entitlement Rights See accompanying notes to financial statements. Shelton Greater China Fund Statement of Operations (Unaudited) For the Six Months Ended June 30, 2013 Investment income Dividend income (net of foreign tax $14,255) (Note 1c, 1e) $ Interest Income 21 Total investment income Expenses Management fees (Note 3) Legal, audit, and compliance fees (Note 3) Custodian fees (Note 4) Accounting services (Note 5) Transfer agent fees (Note 5) Administration fees (Note 3) Printing Registration Trustees fees Insurance Total expenses Less reimbursement from manager (Note 3) ) Net expenses Net investment income Realized and unrealized gain (loss) on investments and foreign currencies (Note 1f) Net realized gain on investments and foreign currency transactions Change in unrealized depreciation on investments and foreign currency transactions ) Net realized and unrealized loss on investments and foreign currencies ) Net decrease in net assets resulting from operations $ ) See accompanying notes to financial statements. Shelton Greater China Fund Statements of Changes in Net Assets For the Six Months Ended June 30, 2013 and the Year Ended December 31, 2012 Six Months Ended June 30, 2013 (Unaudited) Year Ended December 31, 2012 Operations Net investment income $ $ Net realized gain (loss) on investments and foreign currency transactions ) Change in unrealized appreciation (depreciation) on investments and foreign currency transactions ) Net increase (decrease) in net assets resulting from operations ) Capital share transactions Decrease in net assets resulting from capital share transactions ) ) Total capital share transactions ) ) Net decrease in net assets ) ) Net assets Beginning of period End of period $ $ Including undistributed net investment income (loss) of: $ $ ) Transactions in the Fund’s shares Shares Value Shares Value Shares sold $ $ Shares repurchased )(b) )(a) Net increase (decrease) $ ) $ ) (a) Net of redemption fees of $180,688 (b) Net of redemption fees of $4 See accompanying notes to financial statements. Shelton Greater China Fund Financial Highlights For a Share Outstanding Throughout Each Period Six Months Ended June 30, 2013 Year Ended December 31 (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) (a) Net gain (loss) on securities and translation of foreign currencies (both realized and unrealized) Total from investment operations ) ) ) Capital stock transactions: Share tender offer/repurchase (a) — — Paid in capital from redemption fee (a) — (b) — (b) — — — Total from capital stock transactions — — Net asset value, end of period $ Total investment return: Based on net asset value )%(f) % )%(d) % % )% Based on market price N/A N/A N/A % % )% Ratios and supplemental data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets Before expense reimbursement %(g) % %(c) % % % After expense reimbursement %(g) % %(c) % % % Ratio of net investment income (loss) to average net assets Before expense reimbursement %(g) % )% )% )% % After expense reimbursement %(g) % )% )% )% % Portfolio turnover 6 %(f) 81 %(e) %(e) 5
